Citation Nr: 0924642	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-38 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from April 1961 to January 
1964.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision that denied 
service connection for bilateral hearing loss and for 
tinnitus.  The Veteran timely appealed.

The Veteran failed to appear for a hearing before a Veterans 
Law Judge at the RO that was scheduled for June 10, 2009.


FINDINGS OF FACT

1.  The competent evidence is against a link between the 
Veteran's current bilateral hearing loss and service.

2.  There is no competent evidence of a link between any 
current tinnitus and service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service, and a sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2008).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through an April 2005 letter, the RO notified the Veteran of 
elements of service connection, and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  The Board 
finds no prejudice to the Veteran in proceeding with a denial 
of each claim for service connection, as concluded below, 
because any question as to the appropriate disability rating 
and effective date to be assigned is rendered moot.  The 
Veteran had previously received all required notice regarding 
service connection.  The claims denied for service connection 
obviously do not entail the setting of a new disability 
rating or an effective date.  Accordingly, the Veteran is not 
harmed by any defect with regard to these elements of the 
notice.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claims on appeal, a report 
of which is of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

A.  Bilateral Hearing Loss

Service connection may also be presumed, for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2008).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service treatment records at the time of the Veteran's 
enlistment examination in March 1961 reveal that the 
Veteran's hearing was 15/15, bilaterally, for whispered 
voice.

The Veteran underwent audiometric testing in June 1961 for a 
Marine Cadet examination.  The report of this testing reveals 
pure tone thresholds, in decibels, ASA units converted to ISO 
units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
5
LEFT
20
15
15
15
0

The report of audiometric testing in January 1962 reveals 
pure tone thresholds, in decibels, ASA units converted to ISO 
units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
0
LEFT
20
0
0
0
10

Service treatment records at the time of the Veteran's 
separation examination in December 1963 reveal that the 
Veteran's hearing was 15/15, bilaterally, for whispered and 
spoken voice.

More recent audiometric testing in August 2008 reveals pure 
tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
35
70
LEFT
35
30
55
55
75

Speech audiometry reveals speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

The evidence of record shows that the Veteran currently has 
sensorineural hearing loss of each ear that meets the 
criteria of 38 C.F.R. § 3.385, and thus service connection is 
not precluded if hearing loss can be linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran has reported exposure to excessive noise in 
service from weapons fire and engine noise.  The Veteran 
served as an aviation records specialist, and was stationed 
at an air station with his office located being near air 
traffic noise.  His Form DD214 reflects a military specialty 
of a navy supply clerk.  The Veteran is competent to testify 
on factual matters of which he has first-hand knowledge. 
Washington v. Nicholson, 19 Vet. App. 362 (2005).

While the Board finds the Veteran's statements regarding 
exposure to excessive noise from weapons fire and engine 
noise in service to be credible, competent evidence of a 
current disability and of a nexus between service and a 
current disability is still required. Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).

There is no evidence of sensorineural hearing loss manifested 
to a compensable degree within the first post-service year, 
to warrant service connection on the basis of presumptions 
referable to chronic diseases.

The report of the August 2008 VA examination includes a 
diagnosis of bilateral sensorineural hearing loss and the 
examiner's opinion that it is less likely as not the current 
hearing loss is a result of hazardous military noise 
exposure.  The examiner reviewed the claims folder, including 
the Veteran's service treatment records, and noted that 
hearing was within normal limits (for VA compensation 
purposes) for each audiogram in 1961 and in 1962.  The 
examiner also noted that the Veteran passed a whispered voice 
test at 15 decibels, bilaterally, at the time of separation.

There is no other competent evidence linking a current 
hearing loss of either ear with injury or disease in service, 
to include exposure to excessive noise.  Thus, service 
connection for bilateral hearing loss is not warranted.

B.  Tinnitus

Service treatment records show no complaints of ringing in 
the ear, or findings or diagnosis of tinnitus.

As noted above, the Board finds the Veteran's report of 
excessive noise exposure from weapons fire and engine noise 
credible.

Specific to the claim for service connection for tinnitus, 
however, neither the Veteran's own assertions nor the 
competent evidence establish a link between that disability 
and service.  During the August 2008 VA examination, the 
Veteran denied the presence of tinnitus.  No diagnosis of 
tinnitus was found.  Here, the examiner had reviewed the 
Veteran's claims file, which contained no findings or 
evidence of tinnitus prior to the Veteran's filing a claim 
for service connection for tinnitus in March 2005.

While the Veteran reportedly experiences tinnitus (which 
would constitute a disability diagnosed post-service), there 
is no competent medical opinion of record that links current 
tinnitus and injury or disease in service-to include 
exposure to excessive noise.

Neither the Veteran nor his representative presented or 
alluded to the existence of any medical opinion (i.e., one 
that would support the Veteran's assertions as to a nexus 
between any claimed disability and service), despite 
specifically being asked or invited to present or identify 
such evidence via the RO's April 2005 letter.

Under these circumstances, the claim for service connection 
for tinnitus must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


